PER CURIAM.
Appellant entered a plea of nolo conten-dere without expressly reserving the right to appeal. Rule 9.140, Fla.R.App.P., provides:
“A defendant may not appeal from a judgment entered upon a plea of guilty; nor may a defendant appeal from a judgment entered upon a plea of nolo conten-dere without an expressed reservation of the right of appeal from a prior order of the lower tribunal, identifying with particularity the point of law being reserved.”
See also Rule 3.172(c)(iv), Fla.R.Crim.P.
Though appellant does have the right to direct appeal from an illegal sentence, Rule 9.140(b)(1)(D), Fla.R.App.P., he raises no such issue here.
Accordingly, this appeal is dismissed.
MILLS, Acting C. J., BOOTH, J., and MASON, ERNEST E., Associate Judge, concur.